Case 1:19-mc-00209-CFC Document 63 Filed 03/31/20 Page 1 of 3 PageID #: 3478




               IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF DELAWARE


                                        )
In re:                                  )
                                        )
Application of Storag Etzel GmbH for    )    Case No.: 19-mc-00209-CFC
an Order, Pursuant to 28 U.S.C. § 1782, )
to Obtain Discovery for Use in a        )
Foreign Proceeding                      )
                                        )
                                        )
                                        )
                                        )

                NOTICE OF SUBSEQUENT AUTHORITY


LANDIS RATH & COBB LLP               FRESHFIELDS BRUCKHAUS
Rebecca L. Butcher (No. 3816)        DERINGER US LLP
Matthew R. Pierce (No. 5946)         Timothy P. Harkness
919 Market Street, Suite 1800        Olivia P. Greene
Wilmington, DE 19801                 601 Lexington Avenue, 31st Floor
Telephone: (302) 467-4400            New York, New York 10022
Facsimile: (302) 467-4450            Telephone: (212) 277-4000
Email: butcher@lrclaw.com            Facsimile: (212) 277-4001
       pierce@lrclaw.com             Email: timothy.harkness@freshfields.com
                                            olivia.greene@freshfields.com




Dated: March 31, 2020
Case 1:19-mc-00209-CFC Document 63 Filed 03/31/20 Page 2 of 3 PageID #: 3479




      Applicant Storag Etzel GmbH (“Storag”), by and through its undersigned

attorneys, hereby provides this Notice of Subsequent Authority, pursuant to D. Del.

L.R. 7.1.2(b), to the Court. Attached hereto as Exhibit 1 is a recent ruling from the

Fourth Circuit Court of Appeals in a separate proceeding under 28 U.S.C. § 1782

(“Section 1782”), Servotronics, Inc. v. Boeing Co., et al., No. 18-2454 (4th Cir.

Mar. 30, 2020) (hereinafter, “Servotronics”). Attached hereto as Exhibit 2 is a

recent ruling from the District Court for the Northern District of California in a

separate proceeding under Section 1782, HRC-Hainan Holding Co., LLC v. Yihan

Hu, et al., 2020 WL 906719 (N.D. Cal. Feb. 25, 2020) (hereinafter, “HRC-

Hainan”).

      Servotronics and HRC-Hainan both hold that a private international

arbitration is a “proceeding in a foreign or international tribunal.” 28 U.S.C. §

1782(a). See Ex. 1 at 3; Ex. 2 at *7-8.

      Servotronics and HRC-Hainan provide further authority that Storag’s

Application for an Order Pursuant to 28 U.S.C. § 1782 to Obtain Discovery for

Use in a Foreign Proceeding, D.I. 2, meets the statutory requirements of Section

1782 and should be granted.




                                          2
Case 1:19-mc-00209-CFC Document 63 Filed 03/31/20 Page 3 of 3 PageID #: 3480




Dated: March 31, 2020           LANDIS RATH & COBB LLP

                                /s/ Rebecca L. Butcher
                                Rebecca L. Butcher (No. 3816)
                                Matthew R. Pierce (No. 5946)
                                919 Market Street, Suite 1800
                                Wilmington, DE 19801
                                Telephone: (302) 467-4400
                                Facsimile: (302) 467-4450
                                Email: butcher@lrclaw.com
                                       pierce@lrclaw.com

                                And

                                FRESHFIELDS BRUCKHAUS
                                      DERINGER US LLP
                                Timothy P. Harkness*
                                Olivia P. Greene*
                                601 Lexington Avenue, 31st Floor
                                New York, New York 10022
                                Telephone: (212) 277-4000
                                Facsimile: (212) 277-4001
                                Email: timothy.harkness@freshfields.com
                                       olivia.greene@freshfields.com
                                *Admitted pro hac vice

                                Attorneys for Applicant Storag Etzel GmbH




                                      3
